Case 2:19-mj-04068 Document 1 Filed on 10/24/19 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint
United States Courts

UNITED STATES DISTRICT COURT _ Scuther District of Texas
for the
- OCT 24 2019

Southern District of Texas
David J. Bradley, Clerk of Court

 

 

 

United States of America )
v. )
Nathanial Blake Salinas , Case No. C e[ q 2 Y 9) b gM
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 9, 2019 in the county of Nueces in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description |
18 USC 875(c) Whoever transmits in interstate or foreign commerce any communication
containing any threat to kidnap any person or threat to injure the person of
another

This criminal complaint is based on these facts:

See attached Affidavit

aw Continued on the attached sheet.

LL

Ci ofplainant ’ 'S signature

Christopher J. Molite, Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Judge's « sidhature

 

 

City and state: Corpus Christi, Texas Ooo B. Libby, US ei ge

Printed name and‘ title

 

 

 

 
Case 2:19-mj-04068 Document 1 Filed on 10/24/19 in TXSD_ Page 2 of 2

AFFIDAVIT

|, Christopher J. Molite, being duly sworn on oath states:

| am a Special Agent with the Federal Bureau of Investigation (FBI), assigned to the
Houston Division, Corpus Christi Resident Agency, and have been so employed since April 2009.
The following facts and information are known by the Affiant and were provided by other law
enforcement officers directly involved in the investigation of this matter. These facts and
circumstances are being provided as probable cause in support of a complaint for violations of
Title 18, United States Code, Section 875(c) — transmitting in interstate commerce a threat to
injure a person.

On October 9, 2019, Facebook user Natedawg Salinas posted a comment on Facebook
stating “man fuck those teachers it’s the fucking Spanish teachers they don’t know shit that’s
why when | went to Spanish | didn’t do shit but y'all and fool around but reading this sucks cuz
now I’m go to that mf school shoot them.” He followed that comment with “First one is gonna
be that bitch ass teacher” and then “jk jk.” The comments were in response to a post by
Facebook user Bosman Mb and problems her son was having with the Corpus Christi

Independent School District (CCISD).

The CCISD Police Department identified Facebook user Bosman Mb as Marisa Bosman
and Natedawg Salinas as her 19 year old son, Nathanial Salinas. CCISD Police Officers went to
Bosman’s residence and Bosman admitted to making a post about issues her minor son was
having with his Spanish teacher at Grant Middle School. She said her other son, Nathanial
responded to the post but was just joking around. Nathanial was not home at the time, but
was located and arrested by the CCSID Police Department on October 10, 2019 for making a
terroristic threat.

Prior to Salinas’ arrest, Grant Middle School was placed on lockdown, causing fear
amongst the students and their families. The Spanish teacher told CCISD Officers he/she was
shocked and scared for his/her life.

Your Affiant believes that the aforementioned information constitutes sufficient
probable cause to believe that Nathanial Salinas has violated Title 18 United States Code,
Section 875(c), by transmitting in interstate commerce a threat to injure a person.

Steal (9

“ a“. .
CFristopher J. Molite, Special Agent, FBI

|

  

24th day of October, 2019
Date

  

Jasén B. Libby
nited States Magistrate Judg:

    

 
